DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered. Claims 16 has been canceled, claims 1-15 and 17-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi U.S. Patent Application 20170041544 in view of Shakib U.S. Patent Application 20180144547, and further in view of Vaught U.S. Patent Application 20130002813.
Regarding claim 1, Kobayashi discloses a Head-Mounted Display, HMD, comprising:
a camera configured to capture a video of a real-world scene with a first field-of-view (paragraph [0083]: the camera 61 picks up a color image of an outside world in a predetermined direction of the HMD 100, that is, a direction that the user faces in a state in which the user wears the image display section 20 on the head),
a network interface circuit (a radio communication section 132) configured to stream video to a receiving display device (paragraph [0057]: the remote support system causes the remote display section 251 to display a moving image acquired by the head-mounted display device 100 worn by a user), and
estimate a motion of the camera, and if the estimated motion of the camera satisfies one or more conditions indicative of rapid motion, wherein the one or more conditions indicative of rapid motion comprise estimated motion being greater than a threshold value for a translational speed or velocity of the camera, a translational acceleration of the camera, a rotational speed or velocity of the camera, and/or a rotational acceleration of the camera (paragraph [0107]: the condition determining section 644 calculates the movement of the camera 61 on the basis of the detection information DT1 of the nine-axis sensor 66 and determines whether the calculated movement satisfies the predetermined condition stored in the condition table 621 (step S30). The predetermined condition includes a movement amount of the camera 61 and a time period from reference time generated from the processing start data SD; paragraph [0108]: The predetermined condition is a condition that the movement amount of the camera 61 is continuously a predetermined threshold or more for a predetermined time. The predetermined threshold is a threshold concerning at least one of a movement amount along the horizontal direction, a movement amount along the vertical direction, and movement amounts in rotating directions about aces (the X axis, the Y axis, and the Z axis). The predetermined threshold is desirably set to a value equal to or larger than a maximum shake amount of the head at the time when the user is performing work (operation) on a target object. The predetermined time is desirably set to a degree of a time period in which it is possible to presume that the user has intentionally changed a target object on which work is performed):
stream the generated video to the receiving display device (paragraph [0113]: If the condition determining section 644 determines that the motion does not satisfy the predetermined condition (NO in step S30) (shake, not working condition), step S40 is executed. That is, the cutout section 643 shifts the center position of the cutout region from the reference cutout position Cs and generates the frame image data for display FM2 such that the movement (rapid motion) of the camera 61 is not reflected on the frame image for display FM2 (step S40); reduce shake in case of rapid motion), 
else: stream the captured video to the receiving display device (paragraph [0112]: If the condition determining section 644 determines that the movement satisfies the predetermined condition (YES in step S30) (working condition, no rapid shake), processing in step S60 is executed…The frame image data for display FM2 generated using the reference cutout region EPRs is referred to as standard image data FM2s as well).
Kobayashi discloses all the features with respect to claim 1 as outlined above. However, Kobayashi fails to disclose a processing circuit being operative to: generate a 3D model of the real-world scene, generate a video from the 3D model using a second field-of-view which is wider than the first field-of-view, and streaming video explicitly. 
Shakib discloses a processing circuit (3D modeling and navigation server device 402) being operative to: 
generate a 3D model of the real-world scene (paragraph [0006]: mobile devices are becoming capable of capturing image data of a real world environment that can be used to generate a 3D model of the environment; paragraph [0035]: System 400 includes a 3D modeling and navigation server device 402 configured to facilitate generating, rendering, and navigating a 3D model of an environment), 
generate a video from the 3D model using a second field-of-view which is wider than the first field-of-view (paragraph [0081]: smooth transitions between representations of the 3D model (e.g., from a 2D image to another 2D image or from a 3D representation to a 2D image and vice versa), and the ability to provide novel perspectives of the object or environment represented by the 3D model, including wider views than those made by the original scan 2D images. This ability is also required for virtual reality headset displays, where each eye is presented with slightly-different stereo viewpoints).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi’s to generate 3D model as taught by Shakib, to facilitate viewing and navigating a 3D model using 2D and 3D image data captured from cameras.
Kobayashi as modified by Shakib discloses all the features with respect to claim 1 as outlined above. However, Kobayashi as modified by Shakib fails to disclose streaming video explicitly. 
Vaught disclose streaming video (paragraph [0144]: For some 3D images, there may be a right video stream and a left video stream. Each video stream may be fed to a separate remote display 103. For example, one stream could be fed to the right lens and the other to the left lens of the HMD 2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi and Shakib’s to stream video as taught by Vaught, to view video captured with a remote device.

Regarding claim 2, Kobayashi as modified by Shakib and Vaught discloses the HMD according to claim 1, the processing circuit being operative to, if the estimated motion of the camera satisfies one or more conditions indicative of rapid motion and the first field-of-view is smaller than a threshold value representative of the human field-of-view, stream the generated video to the receiving display device, else stream the captured video to the receiving display device (Kobayashi’s paragraph [0107]: the condition determining section 644 calculates the movement of the camera 61 on the basis of the detection information DT1 of the nine-axis sensor 66 and determines whether the calculated movement satisfies the predetermined condition stored in the condition table 621 (step S30). The predetermined condition includes a movement amount of the camera 61 and a time period from reference time generated from the processing start data SD; paragraph [0113]: If the condition determining section 644 determines that the motion does not satisfy the predetermined condition (NO in step S30), step S40 is executed. That is, the cutout section 643 shifts the center position of the cutout region from the reference cutout position Cs and generates the frame image data for display FM2 such that the movement of the camera 61 is not reflected on the frame image for display FM2 (step S40); paragraph [0112]: If the condition determining section 644 determines that the movement satisfies the predetermined condition (YES in step S30), processing in step S60 is executed…The frame image data for display FM2 generated using the reference cutout region EPRs is referred to as standard image data FM2s as well; Shakib’s paragraph [0081]: smooth transitions between representations of the 3D model (e.g., from a 2D image to another 2D image or from a 3D representation to a 2D image and vice versa), and the ability to provide novel perspectives of the object or environment represented by the 3D model, including wider views than those made by the original scan 2D images. This ability is also required for virtual reality headset displays, where each eye is presented with slightly-different stereo viewpoints). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi’s to generate 3D model as taught by Shakib, to facilitate viewing and navigating a 3D model using 2D and 3D image data captured from cameras; and combine Kobayashi and Shakib’s to stream video as taught by Vaught, to view video captured with a remote device.

Regarding claim 3, Kobayashi as modified by Shakib and Vaught discloses the HMD according to claim 1, further comprising at least one motion sensor configured to sense a motion of the HMD, the processing circuit being operative to estimate the motion of the camera based on the sensed motion of the HMD (Kobayashi’s paragraph [0061]: detection information DT1 of a nine-axis sensor 66 included in the HMD 100 from the HMD 100; paragraph [0084]: The nine-axis sensor 66 functioning as a sensor is a motion sensor that detects acceleration (three axes of an X axis, a Y axis, and a Z axis), angular velocity (three axes), and terrestrial magnetism (three axes); paragraph [0107]: the condition determining section 644 calculates the movement of the camera 61 on the basis of the detection information DT1 of the nine-axis sensor 66 and determines whether the calculated movement satisfies the predetermined condition stored in the condition table 621 (step S30)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi’s to generate 3D model as taught by Shakib, to facilitate viewing and navigating a 3D model using 2D and 3D image data captured from cameras; and combine Kobayashi and Shakib’s to stream video as taught by Vaught, to view video captured with a remote device.

Regarding claim 4, Kobayashi as modified by Shakib and Vaught discloses the HMD according to claim 1, the processing circuit being operative to estimate the motion of the camera based on analyzing subsequent frames of the captured video (Kobayashi’s paragraph [0107]: the condition determining section 644 calculates the movement of the camera 61 on the basis of the detection information DT1 of the nine-axis sensor 66 and determines whether the calculated movement satisfies the predetermined condition stored in the condition table 621 (step S30). The predetermined condition includes a movement amount of the camera 61 and a time period from reference time generated from the processing start data SD). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi’s to generate 3D model as taught by Shakib, to facilitate viewing and navigating a 3D model using 2D and 3D image data captured from cameras; and combine Kobayashi and Shakib’s to stream video as taught by Vaught, to view video captured with a remote device.

Regarding claim 5, Kobayashi as modified by Shakib and Vaught discloses the HMD according to claim 1, the processing circuit being further operative to determine the second field-of-view based on the first field-of-view and the estimated motion of the camera (Shakib’s paragraph [0081]: smooth transitions between representations of the 3D model (e.g., from a 2D image to another 2D image or from a 3D representation to a 2D image and vice versa), and the ability to provide novel perspectives of the object or environment represented by the 3D model, including wider views than those made by the original scan 2D images. This ability is also required for virtual reality headset displays, where each eye is presented with slightly-different stereo viewpoints). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi’s to generate 3D model as taught by Shakib, to facilitate viewing and navigating a 3D model using 2D and 3D image data captured from cameras; and combine Kobayashi and Shakib’s to stream video as taught by Vaught, to view video captured with a remote device.

Regarding claim 6, Kobayashi as modified by Shakib and Vaught discloses the HMD according to claim 1, wherein the one or more conditions indicative of rapid motion are indicative of a motion regime in which viewers of the captured video suffer from Visually Induced Motion Sickness, VIMS (Kobayashi’s paragraph [0007]: a person viewing the moving image displayed on the display device has visually induced motion sickness. For example, there is a deficiency in that the target object in the moving image displayed on the display device cannot be accurately grasped). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi’s to generate 3D model as taught by Shakib, to facilitate viewing and navigating a 3D model using 2D and 3D image data captured from cameras; and combine Kobayashi and Shakib’s to stream video as taught by Vaught, to view video captured with a remote device.

Regarding claim 7, Kobayashi as modified by Shakib and Vaught discloses the HMD according to claim 1, the processing circuit being further operative, subsequent to streaming the generated video to the receiving display device, to stream the captured video to the receiving display device in response to at least one of:
streaming the generated video for a predetermined duration of time, and determining that the estimated motion of the camera satisfies one or more conditions indicative of stabilized motion (Kobayashi’s paragraph [0107]: the condition determining section 644 calculates the movement of the camera 61 on the basis of the detection information DT1 of the nine-axis sensor 66 and determines whether the calculated movement satisfies the predetermined condition stored in the condition table 621 (step S30). The predetermined condition includes a movement amount of the camera 61 and a time period from reference time generated from the processing start data SD). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi’s to generate 3D model as taught by Shakib, to facilitate viewing and navigating a 3D model using 2D and 3D image data captured from cameras; and combine Kobayashi and Shakib’s to stream video as taught by Vaught, to view video captured with a remote device.

Claim 8 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 8.
Claim 9 recites the functions of the apparatus recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 9.
Claim 10 recites the functions of the apparatus recited in claim 3 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the method steps of claim 10.
Claim 11 recites the functions of the apparatus recited in claim 4 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the method steps of claim 11.
Claim 12 recites the functions of the apparatus recited in claim 5 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the method steps of claim 12.
Claim 13 recites the functions of the apparatus recited in claim 6 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the method steps of claim 13.
Claim 14 recites the functions of the apparatus recited in claim 7 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 7 applies to the method steps of claim 14.
Claim 15 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 15.
Claim 17 recites the functions of the apparatus recited in claim 1 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the apparatus steps of claim 17.
Claim 18 recites the functions of the apparatus recited in claim 2 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the apparatus steps of claim 18.
Claim 19 recites the functions of the apparatus recited in claim 3 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the apparatus steps of claim 19.
Claim 20 recites the functions of the apparatus recited in claim 4 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the apparatus steps of claim 20.

Response to Arguments

Applicant's arguments filed 2/9/2022, page 7 - 12, with respect to the rejection(s) of claim(s) 1, 8 and 17 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 7-12 that Kobayashi discloses that when movement of the camera is greater than a threshold, no correction is applied to the image in the cutout region, so that the image is not undesirably corrected for shaking when the movement of the camera is determined to be intentional, and Kobayashi teaches transmitting “standard image data” when motion greater than a threshold is detected, while Claim 1 recites streaming the generated video instead of the captured video if the estimated motion of the camera is greater than a threshold.

In reply, the applicant's argument is not persuasive. Kobayashi discloses correcting image for rapid movement (paragraph [0113]: If the condition determining section 644 determines that the motion does not satisfy the predetermined condition (NO in step S30) (shake, not working condition), step S40 is executed. That is, the cutout section 643 shifts the center position of the cutout region from the reference cutout position Cs and generates the frame image data for display FM2 such that the movement (rapid motion) of the camera 61 is not reflected on the frame image for display FM2 (step S40); reduce shake in case of rapid motion; paragraph [0108]: The predetermined condition is a condition that the movement amount of the camera 61 is continuously a predetermined threshold or more for a predetermined time... The predetermined threshold is desirably set to a value equal to or larger than a maximum shake amount of the head at the time when the user is performing work (operation) on a target object. The predetermined time is desirably set to a degree of a time period in which it is possible to presume that the user has intentionally changed a target object on which work is performed);
else: stream the captured video to the receiving display device (paragraph [0112]: If the condition determining section 644 determines that the movement satisfies the predetermined condition (YES in step S30) (working condition, no rapid shake), processing in step S60 is executed…The frame image data for display FM2 generated using the reference cutout region EPRs is referred to as standard image data FM2s as well).
please note step S30 checks "movement of camera satisfies predetermined condition", which checks both predetermined movement amount and predetermined time. Step S40 is for rapid shake motion, step S60 is for desired working condition. Kobayashi's reference is to cancel detected shake, and display photographer desired image. Predetermined movement amount is the distance camera moved, but not camera moving speed, large movement amount over predetermined time (photographer intentionally changed a target object on which work is performed) doesn't mean rapid motion.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7749. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616